NO. PD-1616-15

                            COURT OF CRIMINAL APPEALS                RECEIVED IN
                                                                   COURT OF CRIMINAL APPEALS
                                  RICHARD LARES    •


                                        V.                              DEC 3 0 2015

                               THE STATE OF TEXAS

                                 MOTION TO AMEND

                              AND CORRECT PETITION

TO THE HONORABLE JUSTICES OF SAID COURT:

     Now Comes, Richard Lares, Appellant herein, and files this Motion to
                                                                       FILED IN
Amend and Correct Petition on Petition for Discretionary RevielOlaH^ (Jb CsT!igp©j\t APPEALS
of will show good cause:                                                 CI3 c 0 2~"j
                                         I.
                                                                  Abel Acosta, Clerk
     Appellant submitted a Notice to the Fourth Court of Appeals on 12-04-

2015 that the appellant Received a Partial Incomplete Amended Direct Appeal.Pro

Se Copy of the Brief and requested the rest of it.

                                        II.

     Appellant then filed Motion for Extention of Time to File his Petition for

Discretionary Review of which the Honorable Criminal Court of Appeals GRANTED

on 12/11/2015 and Appellant Received on 12/18/2015.     The Appeals' Court Extended
the Time to File to February 26,2016.

                                        III.

     Appellant, with Respect for the Authority of the Honorable Justices of the

Criminal Court of Appeals, did not want to assume that his Motion for Extention

of Time to File his Petition would be granted and still filed his incomplete

Petition.   Now, Appellant Received the portions of his incomplete pro se brief

today, 12-21-2015.   For these reasons appellant wishes to File an Amended Pro

Se Petition and for good cause in the interest of justice; with the SAME due

Date of February 26,2016 in place.
                                        IV.
     Appellant makes a further Request for Documents that have not been made

part of the Clerk's Record for whatsoever reasons, the Pre-Sentence Report^BSl)
which appellant Requires to Resolve his Claim of Actual/Factual Innocence.     The

Honorable 399th Judicial District Court Presiding Judge Juanita Vasquez-Garner

had ORDERED the PSI to be done June 10,2009 after the Plea Hearing, thus the

PSI should be available to appellant.

                            PRAYER AND CONCLUSION

    WHEREFOR PREMISES CONSIDERED, Appellant prays that he be granted his Motion

to Amend and Correct Petition with good cause and further prays that he be pro

vided with a copy of the Pre-Sentence Report(PSl) since case law provides that
it could be used to Resolve Matterial Questions of Guilt or Innocence.

                                                Sincerely,


                                                 (UJX-
                                                Richard Lares, Pro Se
                            CERTIFICATE OF SERVICE


     I certify that a true and correct copy of the forgoing was sent to the

Honorable Clerk of the Court of Criminal Appeals, P.O.Box 12308 Capitol Station

Austin, Texas 78711 on 12-21-2015 and appellant further requests that a copy

be sent to the Bexar County District Attorney, Paul Elizondo Tower, 101 W.Nueva

St. 7th Floor, San Antonio, Texas 78205; because appellant is indegent and is

unable to provide a copy.

                                               Respectfully Submitted,

                                                 lboCs£^-^1 0C-s^~
                                                Richard Lares, Pro Se
                                               TDCJ-ID #1592255
                                                2400 Wallace Pack Rd.
                                                Navasota, Texas 77868